U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR the BENEFIT OF HARBORVIEW 2005-08; Mortgage Electronic Registration Systems, Inc., Solely as Nominee for Lender Being Countrywide Home Loans Inc., a New York Corporation; and Bank of America, N.A., as Successor By Merger to BAC Home Loans Servicing, LP, f/k/a Countrywide Home Loans, Inc., Appellants, v. The VISTAS HOMEOWNERS ASSOCIATION, a Nevada Non-Profit Corporation; and SFR Investments Pool 1, LLC, a Nevada Limited Liability Company, Respondents.VACATED. REMAND.